MEMORANDUM **
Gregory Joseph Nelson appeals the district court’s denial of his habeas petition. See 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Nelson argues that the trial judge’s polling of the jury, and his attorney’s failure to object to it, violated his constitutional rights. Counsel did not err in failing to object, because there was nothing to object to; the trial judge’s jury poll was an appropriate means of confirming and elarify*819ing the jury’s written verdict. See Abatino v. United States, 750 F.2d 1442, 1446 (9th Cir.1985). There is nothing in the record that indicates that the trial judge made coercive comments that resulted in a denial of his rights to a fair trial and an impartial jury. See Packer v. Hill, 291 F.3d 569, 578 (9th Cir.2002); Rodriguez v. Marshall, 125 F.3d 739, 748 (9th Cir.1997); Jiminez v. Myers, 40 F.3d 976, 979 (9th Cir.1993). Moreover, Nelson has failed to demonstrate prejudice, as he presents nothing to suggest that an objection to the judge’s polling would have changed the jury’s verdict. See Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 2068, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.